Citation Nr: 1711927	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-29 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from September 1979 to June 1986 and from February 2003 to February 2004. 

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a nervous condition.  

During the course of the appeal, the RO issued a rating decision in February 2008 that specifically denied service connection for PTSD.  The Veteran appealed.  In January 2012, the Board (in pertinent part) denied service connection for PTSD, but remanded the issue of entitlement to service connection for a psychiatric disorder other than PTSD.

In December 2012, the Board (in pertinent part) denied entitlement to service connection for a psychiatric disorder other than PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's December 2012 decision with respect to the denial of service connection for a psychiatric disorder other than PTSD; and remanded the matter for compliance with the terms of the Joint Motion.  

In May 2014, the Veteran's appeal was remanded to the RO for further development.  The requested development has been completed; and the case has since been returned to the Board for additional review.  

Unfortunately, for reasons set forth below, the Board finds that the appeal must once more be returned to the RO.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2016, the Veteran submitted a statement with additional new medical evidence.  He essentially asked that the new evidence be considered in the context of all of his VA claims.  In January 2017, the Board sent the Veteran a letter, informing him that the new evidence was not previously considered by the AOJ and that he had the right to have the AOJ review the evidence before the Board did.  If the Veteran wanted the Board to review the evidence in the first instance, he could submit a waiver to the Board indicating that he did not want his appeal returned to the AOJ.   

In February 2017, the Board received an "Additional Evidence Response-Form" from the Veteran in which he indicated that he wanted his case sent back to the AOJ for review of the additional evidence that was submitted in his appeal.  In light of this request, the Board must remand the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

The AOJ should review all of the evidence associated with the Veteran's claims file, to include the new evidence submitted by the Veteran in June 2016.  Thereafter, the AOJ should undertake (if necessary) any additional development it deems appropriate.  After considering all of the evidence, the RO should readjudicate the Veteran's claim.  If the Veteran's claim is not granted, the AOJ should provide the Veteran with a supplemental statement of the case, and prepare the case to be returned to the Board for appellate review.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




